Citation Nr: 0014414	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-065 49A	)	DATE
	)
	)


THE ISSUES

1. Whether there was clear and unmistakable error in the 
April 15, 1985, Board decision, which denied entitlement to 
service connection for a psychiatric disability. 

2.  Whether there was clear and unmistakable error in the 
April 15, 1985, Board decision, which denied entitlement to 
service connection for a gastro-intestinal disability.  


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in April 1999 seeking the Board's review of 
an April 1985 Board decision denying service connection for 
psychiatric and gastro-intestinal disorders to determine 
whether that decision involved clear and unmistakable error 
(CUE).

2.  The Board received notice on May 15, 2000 that the CUE 
review motion has been withdrawn.

CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of an April 1985 Board decision denying 
service connection for psychiatric and gastro-intestinal 
disorders to determine whether that decision involved clear 
and unmistakable error should be dismissed.  38 C.F.R. 
§ 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.


		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



